DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-4, 6-10, 12-15, 18, and 20 are in condition for allowance.
	Claims 5, 11, 16-17 and 19 are canceled by Appellant.

Allowable Subject Matter
2.	Claims 1-4, 6-10, 12-15, 18, and 20 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 limit to a method and device comprises a power system measurement encrypted with a device public key whereby load and store the power system measurement into a smart contract and prior to obtaining the power system measurement, send the smart contract to a pre-defined address of the receiving device to insert the smart contract in the distributed ledger to prevent modification of the power system measurement, thus allow the receiving device to decrypt the encrypted power system data using a private key, corresponding to the public key of the receiving device.  
The previous rejection, including Forbes, et al. and  Bathen, et al. combination, was overcome by the current amendments.  Further searching failed to disclose prior art that reads on the invention of encrypted power system measurement inserted into a smart contract where prior to obtaining the power system measurement, send the smart contract to a pre-defined address of the receiving device to insert the smart contract in the distributed ledger to prevent modification of the power system measurement, and decrypt the encrypted power system data using a private key, corresponding to the public key of the receiving device.  Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435